DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 09/16/2022. Claims 1-20 are presently pending and are presented for examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image capturing devices configured to”, “a primary luminance measuring unit for measuring”, “a primary deviation determining unit for measuring”, and “a failure identifying unit for determining” in claim 9, and “primary deviation determining unit configured to” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 1
Step 1: The claim is directed to a process as it recites (a method performed).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim recites the limitations (determining…luminance deviation) and (determining…the luminance deviation exceeds a deviation threshold). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand. Thus, the claim recites mental processes which are abstract ideas.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim recites the additional elements of: (1) obtaining…time instants (2) measuring…first image (3) a vehicle environment. The instruction to obtain time instants is recited at a high level of generality (i.e., obtaining at respective one or more time instants or measuring for respective first image), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception in a vehicle environment. The vehicle environment and data gathering are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 1 is not patent eligible under 35 U.S.C. § 101.
As per claim 2-8
These method claims further define the abstract ideas of the mental processes illustrated in claim 1, they do not recite any additional elements or other limitations that transform the determinations based on the gathered image data and its associated brightness are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claim 9
Step 1: The claim is directed to a system as it recites (a luminance assessment system).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim recites the limitations (determining…luminance deviation) and (determining…the luminance deviation exceeds a deviation threshold). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand. Thus, the claim recites mental processes which are abstract ideas.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim recites the additional elements of: (1) obtaining…time instants (2) measuring…first image (3) a vehicle environment. The instruction to obtain time instants is recited at a high level of generality (i.e., obtaining at respective one or more time instants or measuring for respective first image), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception in a vehicle environment. The vehicle environment and data gathering are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 9 is not patent eligible under 35 U.S.C. § 101.
As per claim 10-18
These system claims further define the abstract ideas of the mental processes illustrated in claim 9, they do not recite any additional elements or other limitations that transform the determinations based on the gathered image data and its associated brightness are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claim 19
Step 1: The claim is directed to a system as it recites (a vehicle comprising).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim recites the limitations (determining…luminance deviation) and (determining…the luminance deviation exceeds a deviation threshold). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand. Thus, the claim recites mental processes which are abstract ideas.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim recites the additional elements of: (1) obtaining…time instants (2) measuring…first image (3) a vehicle environment. The instruction to obtain time instants is recited at a high level of generality (i.e., obtaining at respective one or more time instants or measuring for respective first image), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception in a vehicle environment. The vehicle environment and data gathering are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 19 is not patent eligible under 35 U.S.C. § 101.
As per claim 20
Step 1: The claim is directed to a process as it recites (A computer-implemented method).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim recites the limitations (determining…luminance deviation) and (determining…the luminance deviation exceeds a deviation threshold). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand. Thus, the claim recites mental processes which are abstract ideas.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim recites the additional elements of: (1) obtaining…time instants (2) measuring…first image (3) a vehicle environment. The instruction to obtain time instants is recited at a high level of generality (i.e., obtaining at respective one or more time instants or measuring for respective first image), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception in a vehicle environment. The vehicle environment and data gathering are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 20 is not patent eligible under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 16, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ooi, US-20160007018-A1, and in view of Tariq et al., US-20210201464-A1, hereinafter referred to as Ooi, and Tariq. 
As per claim 1
Ooi discloses [a] method performed by a luminance assessment system of a vehicle for monitoring of on-board vehicle image capturing device functionality compliance with a predeterminable requirement level, the vehicle comprising two or more image capturing devices configured to capture surroundings of the vehicle, a first image capturing device having a first field of view and a second image capturing device having a second field of view with a primary region thereof at least partly overlapping the first field of view, the method comprising (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39): 
determining a luminance deviation based on comparing at least one of the respective first luminance values to at least one of the respective second luminance values (Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶36 & ¶39); 
determining, when the luminance deviation exceeds a deviation threshold, that one of the first image capturing device and the second image capturing device fails to function according to the requirement level (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39).
Ooi does not specifically disclose obtaining at respective one or more time instants (t1, t2, t3), a respective first image with support from the first image capturing device and a respective second image with support from the second image capturing device, a first section of the respective first image and a second section of the respective second image respectively covering the primary region; measuring for respective first image a respective first luminance value of the first section, and for respective second image a respective second luminance value of the second section;
However, Tariq teaches obtaining at respective one or more time instants (t1, t2, t3), a respective first image with support from the first image capturing device and a respective second image with support from the second image capturing device, a first section of the respective first image and a second section of the respective second image respectively covering the primary region; measuring for respective first image a respective first luminance value of the first section, and for respective second image a respective second luminance value of the second section (partial overlap of fields of view., An average dark channel image value also may be generated for the image, based on intensity values for the dark channel value of multiple associated image frames captured over time., analyze and detect degradations within the sensor data…or focusing errors or other malfunctions of the sensors 104., the time and geographic location associated with the degradation, pixel intensity values for the image region(s) may be compared to an intensity threshold – Tariq Fig 1A & 1C & 6 + ¶11 & ¶12 & ¶23 & ¶33 & ¶60); 
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Tariq teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps, as taught by Tariq, to improve the performance of autonomous vehicles and other computer systems relying on sensor data, see Tariq ¶16 for details. 
As per claim 7
Ooi further discloses further comprising: determining whether there is presence of an image luminance affecting element within an image capturing device range of the vehicle (the number of objects recognized such as human, other vehicles, traffic barrier, traffic signs, trees or the like, may be compared. – Ooi Fig 5 + ¶58);
wherein the determining that one of the first image capturing device and the second image capturing device fails to function according to the requirement level comprises determining, when the luminance deviation exceeds a luminance deviation threshold and when there is determined no presence of an image luminance affecting element, that the one of the first image capturing device and the second image capturing device fails to function according to the requirement level (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39).
As per claim 9
Ooi discloses [a] luminance assessment system of a vehicle for monitoring of on-board vehicle image capturing device functionality compliance with a predeterminable requirement level, the vehicle comprising two or more image capturing devices configured to capture surroundings of the vehicle, a first image capturing device having a first field of view and a second image capturing device having a second field of view with a primary region thereof at least partly overlapping the first field of view, the method comprising (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39): 
a primary deviation determining unit for determining a luminance deviation based on comparing at least one of the respective first luminance values to at least one of the respective second luminance values (Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶36 & ¶39); 
a failure identifying unit for determining, when the luminance deviation exceeds a deviation threshold, that one of the first image capturing device and the second image capturing device fails to function according to the requirement level (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39).
Ooi does not specifically disclose a primary image obtaining unit for obtaining at respective one or more time instants (t1, t2, t3), a respective first image with support from the first image capturing device and a respective second image with support from the second image capturing device, a first section of the respective first image and a second section of the respective second image respectively covering the primary region; a primary luminance measuring unit for measuring for respective first image a respective first luminance value of the first section, and for respective second image a respective second luminance value of the second section;
However, Tariq teaches a primary image obtaining unit for obtaining at respective one or more time instants (t1, t2, t3), a respective first image with support from the first image capturing device and a respective second image with support from the second image capturing device, a first section of the respective first image and a second section of the respective second image respectively covering the primary region; a primary luminance measuring unit for measuring for respective first image a respective first luminance value of the first section, and for respective second image a respective second luminance value of the second section (partial overlap of fields of view., An average dark channel image value also may be generated for the image, based on intensity values for the dark channel value of multiple associated image frames captured over time., analyze and detect degradations within the sensor data…or focusing errors or other malfunctions of the sensors 104., the time and geographic location associated with the degradation, pixel intensity values for the image region(s) may be compared to an intensity threshold – Tariq Fig 1A & 1C & 6 + ¶11 & ¶12 & ¶23 & ¶33 & ¶60); 
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Tariq teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps, as taught by Tariq, to improve the performance of autonomous vehicles and other computer systems relying on sensor data, see Tariq ¶16 for details. 
As per claim 16
Ooi further discloses further comprising: an affecting element determining unit for determining whether there is presence of an image luminance affecting element within an image capturing device range of the vehicle (the number of objects recognized such as human, other vehicles, traffic barrier, traffic signs, trees or the like, may be compared. – Ooi Fig 5 + ¶58);
wherein the determining that one of the first image capturing device and the second image capturing device fails to function according to the requirement level comprises determining, when the luminance deviation exceeds a luminance deviation threshold and when there is determined no presence of an image luminance affecting element, that the one of the first image capturing device and the second image capturing device fails to function according to the requirement level (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39).
As per claim 19
Ooi discloses [a] vehicle comprising: a luminance assessment system, a luminance assessment system for monitoring of on-board vehicle image capturing device functionality compliance with a predeterminable requirement level, the vehicle comprising two or more image capturing devices configured to capture surroundings of the vehicle, a first image capturing device having a first field of view and a second image capturing device having a second field of view with a primary region thereof at least partly overlapping the first field of view, the method comprising (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39): 
a primary deviation determining unit for determining a luminance deviation based on comparing at least one of the respective first luminance values to at least one of the respective second luminance values (Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶36 & ¶39); 
a failure identifying unit for determining, when the luminance deviation exceeds a deviation threshold, that one of the first image capturing device and the second image capturing device fails to function according to the requirement level (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39).
Ooi does not specifically disclose a primary image obtaining unit for obtaining at respective one or more time instants (t1, t2, t3), a respective first image with support from the first image capturing device and a respective second image with support from the second image capturing device, a first section of the respective first image and a second section of the respective second image respectively covering the primary region; a primary luminance measuring unit for measuring for respective first image a respective first luminance value of the first section, and for respective second image a respective second luminance value of the second section;
However, Tariq teaches a primary image obtaining unit for obtaining at respective one or more time instants (t1, t2, t3), a respective first image with support from the first image capturing device and a respective second image with support from the second image capturing device, a first section of the respective first image and a second section of the respective second image respectively covering the primary region; a primary luminance measuring unit for measuring for respective first image a respective first luminance value of the first section, and for respective second image a respective second luminance value of the second section (partial overlap of fields of view., An average dark channel image value also may be generated for the image, based on intensity values for the dark channel value of multiple associated image frames captured over time., analyze and detect degradations within the sensor data…or focusing errors or other malfunctions of the sensors 104., the time and geographic location associated with the degradation, pixel intensity values for the image region(s) may be compared to an intensity threshold – Tariq Fig 1A & 1C & 6 + ¶11 & ¶12 & ¶23 & ¶33 & ¶60); 
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Tariq teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps, as taught by Tariq, to improve the performance of autonomous vehicles and other computer systems relying on sensor data, see Tariq ¶16 for details. 
As per claim 20
Ooi discloses [a] computer readable storage medium having stored thereon an executable computer program that, when executed, performs a method for a vehicle for monitoring of on-board vehicle image capturing device functionality compliance with a predeterminable requirement level, the vehicle comprising two or more image capturing devices configured to capture surroundings of the vehicle, a first image capturing device having a first field of view and a second image capturing device having a second field of view with a primary region thereof at least partly overlapping the first field of view, the method comprising (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39): 
determining a luminance deviation based on comparing at least one of the respective first luminance values to at least one of the respective second luminance values (Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶36 & ¶39); 
determining, when the luminance deviation exceeds a deviation threshold, that one of the first image capturing device and the second image capturing device fails to function according to the requirement level (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39).
Ooi does not specifically disclose obtaining at respective one or more time instants (t1, t2, t3), a respective first image with support from the first image capturing device and a respective second image with support from the second image capturing device, a first section of the respective first image and a second section of the respective second image respectively covering the primary region; measuring for respective first image a respective first luminance value of the first section, and for respective second image a respective second luminance value of the second section;
However, Tariq teaches obtaining at respective one or more time instants (t1, t2, t3), a respective first image with support from the first image capturing device and a respective second image with support from the second image capturing device, a first section of the respective first image and a second section of the respective second image respectively covering the primary region; measuring for respective first image a respective first luminance value of the first section, and for respective second image a respective second luminance value of the second section (partial overlap of fields of view., An average dark channel image value also may be generated for the image, based on intensity values for the dark channel value of multiple associated image frames captured over time., analyze and detect degradations within the sensor data…or focusing errors or other malfunctions of the sensors 104., the time and geographic location associated with the degradation, pixel intensity values for the image region(s) may be compared to an intensity threshold – Tariq Fig 1A & 1C & 6 + ¶11 & ¶12 & ¶23 & ¶33 & ¶60); 
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Tariq teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps, as taught by Tariq, to improve the performance of autonomous vehicles and other computer systems relying on sensor data, see Tariq ¶16 for details. 
Claims 2, 10, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Ooi, and Tariq, as per claim 1, and 9, respectively, and further in view of Herman et al., US-20200215972-A1, hereinafter referred to as Herman. 
As per claim 2
Ooi further discloses comparing an average of two or more of (Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like – Ooi Fig 5 + ¶36).
Ooi does not specifically disclose wherein determining a luminance deviation comprises comparing an average of two or more of the respective first luminance values to an average of two or more of the respective second luminance values.
However, Herman teaches wherein determining a luminance deviation comprises, the respective first luminance values to an average of two or more of the respective second luminance values (Each camera 34 has a field of view 600 oriented through the respective aperture 46, and the field of view 600 of one of the cameras 34 can overlap the fields of view 600 of the cameras 34, determines deviations between intensities and expected intensities along a trajectory 604 of the external light source, and activates the liquid or air cleaning apparatus 36, 38 if the number of errors per pixel is above a threshold., Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame. Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame…FIGS. 7 and 8 depict two examples of the light intensity 702 plotted against time – Herman Fig 1 + ¶32 & ¶48 & ¶59).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Herman teaches a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras, as taught by Herman, to detect obstructions when they occur while generating a low rate of false positives, thus activating the cleaning when useful and better conserving resources when not useful, see Herman ¶11 for details. 
As per claim 10
Ooi further discloses compare an average of two or more of (Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like – Ooi Fig 5 + ¶36).
Ooi does not specifically disclose wherein the primary deviation determining unit is configured to compare an average of two or more of the respective first luminance values to an average of two or more of the respective second luminance values.
However, Herman teaches wherein the primary deviation determining unit is configured to, the respective first luminance values to an average of two or more of the respective second luminance values (Each camera 34 has a field of view 600 oriented through the respective aperture 46, and the field of view 600 of one of the cameras 34 can overlap the fields of view 600 of the cameras 34, determines deviations between intensities and expected intensities along a trajectory 604 of the external light source, and activates the liquid or air cleaning apparatus 36, 38 if the number of errors per pixel is above a threshold., Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame. Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame…FIGS. 7 and 8 depict two examples of the light intensity 702 plotted against time – Herman Fig 1 + ¶32 & ¶48 & ¶59).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Herman teaches a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras, as taught by Herman, to detect obstructions when they occur while generating a low rate of false positives, thus activating the cleaning when useful and better conserving resources when not useful, see Herman ¶11 for details. 
As per claim 15
Ooi further discloses further comprising: an affecting element determining unit for determining whether there is presence of an image luminance affecting element within an image capturing device range of the vehicle (the number of objects recognized such as human, other vehicles, traffic barrier, traffic signs, trees or the like, may be compared. – Ooi Fig 5 + ¶58);
wherein the determining that one of the first image capturing device and the second image capturing device fails to function according to the requirement level comprises determining, when the luminance deviation exceeds a luminance deviation threshold and when there is determined no presence of an image luminance affecting element, that the one of the first image capturing device and the second image capturing device fails to function according to the requirement level (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39).
Claims 3-6, 11-14, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Ooi, and Tariq, and Herman, as per claims 2, and 10, respectively, and further in view of Craddock et al., US-20200055516-A1, hereinafter referred to as Craddock. 
As per claim 3
Ooi further discloses identifying at least one of: when the secondary luminance deviation exceeds a secondary deviation threshold, that it is the first image capturing device that fails to function according to the requirement level (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39); 
when the secondary luminance deviation does not exceed the secondary deviation threshold, that it is the second image capturing device that fails to function according to the requirement level (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39),
comparing at least one of (Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like – Ooi Fig 5 + ¶36).
Ooi does not specifically disclose wherein a third image capturing device has a third field of view with a secondary region thereof at least partly overlapping the first field of view, the method further comprising: 
obtaining at respective one or more time instants (t1, t2, t3), a respective third image with support from the third image capturing device, a third section of the respective third image and a first secondary section of the respective first image respectively covering the secondary region;
measuring for respective third image a respective third luminance value of the third section, and for respective first image a respective first secondary luminance value of the first secondary section; 
determining a secondary luminance deviation based on, the respective third luminance values to at least one of the respective first secondary luminance values;
However, Craddock teaches wherein a third image capturing device has a third field of view with a secondary region thereof at least partly overlapping the first field of view, the method further comprising (During such time, rather than matching all features in two reduced images, only bright spots or high intensity areas may be compared. Again, the similarity scores for these vectors may again be determined and compared to a threshold and/or tracked to identify whether one of the cameras has an issue. – Craddock Fig 4 + ¶23);
a respective third image with support from the third image capturing device, a third section of the respective third image (During such time, rather than matching all features in two reduced images, only bright spots or high intensity areas may be compared. Again, the similarity scores for these vectors may again be determined and compared to a threshold and/or tracked to identify whether one of the cameras has an issue. – Craddock Fig 4 + ¶23);
measuring for respective third image a respective third luminance value of the third section, and for respective first image a respective first secondary luminance value of the first secondary section (During such time, rather than matching all features in two reduced images, only bright spots or high intensity areas may be compared. Again, the similarity scores for these vectors may again be determined and compared to a threshold and/or tracked to identify whether one of the cameras has an issue. – Craddock Fig 4 + ¶23).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Craddock teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras, as taught by Craddock, in the case of autonomous vehicles which rely upon such cameras to make driving decisions, see ¶24 for details. 
However, Tariq teaches obtaining at respective one or more time instants (t1, t2, t3), and a first secondary section of the respective first image respectively covering the secondary region (partial overlap of fields of view., An average dark channel image value also may be generated for the image, based on intensity values for the dark channel value of multiple associated image frames captured over time., analyze and detect degradations within the sensor data…or focusing errors or other malfunctions of the sensors 104., the time and geographic location associated with the degradation, pixel intensity values for the image region(s) may be compared to an intensity threshold – Tariq Fig 1A & 1C & 6 + ¶11 & ¶12 & ¶23 & ¶33 & ¶60); 
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Tariq teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps, as taught by Tariq, to improve the performance of autonomous vehicles and other computer systems relying on sensor data, see Tariq ¶16 for details. 
However, Herman teaches determining a secondary luminance deviation based on, the respective third luminance values to at least one of the respective first secondary luminance values (Each camera 34 has a field of view 600 oriented through the respective aperture 46, and the field of view 600 of one of the cameras 34 can overlap the fields of view 600 of the cameras 34, determines deviations between intensities and expected intensities along a trajectory 604 of the external light source, and activates the liquid or air cleaning apparatus 36, 38 if the number of errors per pixel is above a threshold., Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame. Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame…FIGS. 7 and 8 depict two examples of the light intensity 702 plotted against time – Herman Fig 1 + ¶32 & ¶48 & ¶59).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Herman teaches a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras, as taught by Herman, to detect obstructions when they occur while generating a low rate of false positives, thus activating the cleaning when useful and better conserving resources when not useful, see Herman ¶11 for details. 
As per claim 4
Ooi further discloses identifying at least one of: when the secondary luminance deviation exceeds a secondary deviation threshold, that it is the first image capturing device that fails to function according to the requirement level (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39); 
when the secondary luminance deviation does not exceed the secondary deviation threshold, that it is the second image capturing device that fails to function according to the requirement level (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39),
comparing at least one of (Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like – Ooi Fig 5 + ¶36).
Ooi does not specifically disclose wherein a third image capturing device has a third field of view with a secondary region thereof at least partly overlapping the first field of view, the method further comprising: 
obtaining at respective one or more time instants (t1, t2, t3), a respective third image with support from the third image capturing device, a third section of the respective third image and a first secondary section of the respective first image respectively covering the secondary region;
measuring for respective third image a respective third luminance value of the third section, and for respective first image a respective first secondary luminance value of the first secondary section; 
determining a secondary luminance deviation based on, the respective third luminance values to at least one of the respective first secondary luminance values;
However, Craddock teaches wherein a third image capturing device has a third field of view with a secondary region thereof at least partly overlapping the first field of view, the method further comprising (During such time, rather than matching all features in two reduced images, only bright spots or high intensity areas may be compared. Again, the similarity scores for these vectors may again be determined and compared to a threshold and/or tracked to identify whether one of the cameras has an issue. – Craddock Fig 4 + ¶23);
a respective third image with support from the third image capturing device, a third section of the respective third image (During such time, rather than matching all features in two reduced images, only bright spots or high intensity areas may be compared. Again, the similarity scores for these vectors may again be determined and compared to a threshold and/or tracked to identify whether one of the cameras has an issue. – Craddock Fig 4 + ¶23);
measuring for respective third image a respective third luminance value of the third section, and for respective first image a respective first secondary luminance value of the first secondary section (During such time, rather than matching all features in two reduced images, only bright spots or high intensity areas may be compared. Again, the similarity scores for these vectors may again be determined and compared to a threshold and/or tracked to identify whether one of the cameras has an issue. – Craddock Fig 4 + ¶23).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Craddock teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras, as taught by Craddock, in the case of autonomous vehicles which rely upon such cameras to make driving decisions, see ¶24 for details. 
However, Tariq teaches obtaining at respective one or more time instants (t1, t2, t3), and a first secondary section of the respective first image respectively covering the secondary region (partial overlap of fields of view., An average dark channel image value also may be generated for the image, based on intensity values for the dark channel value of multiple associated image frames captured over time., analyze and detect degradations within the sensor data…or focusing errors or other malfunctions of the sensors 104., the time and geographic location associated with the degradation, pixel intensity values for the image region(s) may be compared to an intensity threshold – Tariq Fig 1A & 1C & 6 + ¶11 & ¶12 & ¶23 & ¶33 & ¶60); 
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Tariq teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps, as taught by Tariq, to improve the performance of autonomous vehicles and other computer systems relying on sensor data, see Tariq ¶16 for details. 
However, Herman teaches determining a secondary luminance deviation based on, the respective third luminance values to at least one of the respective first secondary luminance values (Each camera 34 has a field of view 600 oriented through the respective aperture 46, and the field of view 600 of one of the cameras 34 can overlap the fields of view 600 of the cameras 34, determines deviations between intensities and expected intensities along a trajectory 604 of the external light source, and activates the liquid or air cleaning apparatus 36, 38 if the number of errors per pixel is above a threshold., Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame. Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame…FIGS. 7 and 8 depict two examples of the light intensity 702 plotted against time – Herman Fig 1 + ¶32 & ¶48 & ¶59).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Herman teaches a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras, as taught by Herman, to detect obstructions when they occur while generating a low rate of false positives, thus activating the cleaning when useful and better conserving resources when not useful, see Herman ¶11 for details. 
As per claim 5
Ooi further discloses comparing an average of two or more of (Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like – Ooi Fig 5 + ¶36).
Ooi does not specifically disclose wherein the determining a secondary luminance deviation comprises, the respective third luminance values to an average of two or more of the respective first secondary luminance values.
However, Craddock teaches third luminance values (During such time, rather than matching all features in two reduced images, only bright spots or high intensity areas may be compared. Again, the similarity scores for these vectors may again be determined and compared to a threshold and/or tracked to identify whether one of the cameras has an issue. – Craddock Fig 4 + ¶23).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Craddock teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras, as taught by Craddock, in the case of autonomous vehicles which rely upon such cameras to make driving decisions, see ¶24 for details. 
However, Herman teaches wherein the determining a secondary luminance deviation comprises, the respective [third luminance values] to an average of two or more of the respective first secondary luminance values (Each camera 34 has a field of view 600 oriented through the respective aperture 46, and the field of view 600 of one of the cameras 34 can overlap the fields of view 600 of the cameras 34, determines deviations between intensities and expected intensities along a trajectory 604 of the external light source, and activates the liquid or air cleaning apparatus 36, 38 if the number of errors per pixel is above a threshold., Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame. Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame…FIGS. 7 and 8 depict two examples of the light intensity 702 plotted against time – Herman Fig 1 + ¶32 & ¶48 & ¶59).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Herman teaches a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras, as taught by Herman, to detect obstructions when they occur while generating a low rate of false positives, thus activating the cleaning when useful and better conserving resources when not useful, see Herman ¶11 for details. 
As per claim 6
Ooi further discloses comparing an average of two or more of (Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like – Ooi Fig 5 + ¶36).
Ooi does not specifically disclose wherein the determining a secondary luminance deviation comprises, the respective third luminance values to an average of two or more of the respective first secondary luminance values.
However, Craddock teaches third luminance values (During such time, rather than matching all features in two reduced images, only bright spots or high intensity areas may be compared. Again, the similarity scores for these vectors may again be determined and compared to a threshold and/or tracked to identify whether one of the cameras has an issue. – Craddock Fig 4 + ¶23).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Craddock teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras, as taught by Craddock, in the case of autonomous vehicles which rely upon such cameras to make driving decisions, see ¶24 for details. 
However, Herman teaches wherein the determining a secondary luminance deviation comprises, the respective [third luminance values] to an average of two or more of the respective first secondary luminance values (Each camera 34 has a field of view 600 oriented through the respective aperture 46, and the field of view 600 of one of the cameras 34 can overlap the fields of view 600 of the cameras 34, determines deviations between intensities and expected intensities along a trajectory 604 of the external light source, and activates the liquid or air cleaning apparatus 36, 38 if the number of errors per pixel is above a threshold., Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame. Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame…FIGS. 7 and 8 depict two examples of the light intensity 702 plotted against time – Herman Fig 1 + ¶32 & ¶48 & ¶59).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Herman teaches a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras, as taught by Herman, to detect obstructions when they occur while generating a low rate of false positives, thus activating the cleaning when useful and better conserving resources when not useful, see Herman ¶11 for details. 
As per claim 11
Ooi further discloses a device identifying unit for identifying at least one of: when the secondary luminance deviation exceeds a secondary deviation threshold, that it is the first image capturing device that fails to function according to the requirement level (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39); 
when the secondary luminance deviation does not exceed the secondary deviation threshold, that it is the second image capturing device that fails to function according to the requirement level (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39),
comparing at least one of (Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like – Ooi Fig 5 + ¶36).
Ooi does not specifically disclose wherein a third image capturing device has a third field of view with a secondary region thereof at least partly overlapping the first field of view, the method further comprising: 
a secondary image obtaining unit for obtaining at respective one or more time instants (t1, t2, t3), a respective third image with support from the third image capturing device, a third section of the respective third image and a first secondary section of the respective first image respectively covering the secondary region;
a secondary luminance measuring unit for measuring for respective third image a respective third luminance value of the third section, and for respective first image a respective first secondary luminance value of the first secondary section; 
a secondary deviation determining unit for determining a secondary luminance deviation based on, the respective third luminance values to at least one of the respective first secondary luminance values;
However, Craddock teaches wherein a third image capturing device has a third field of view with a secondary region thereof at least partly overlapping the first field of view, the method further comprising (During such time, rather than matching all features in two reduced images, only bright spots or high intensity areas may be compared. Again, the similarity scores for these vectors may again be determined and compared to a threshold and/or tracked to identify whether one of the cameras has an issue. – Craddock Fig 4 + ¶23);
a respective third image with support from the third image capturing device, a third section of the respective third image (During such time, rather than matching all features in two reduced images, only bright spots or high intensity areas may be compared. Again, the similarity scores for these vectors may again be determined and compared to a threshold and/or tracked to identify whether one of the cameras has an issue. – Craddock Fig 4 + ¶23);
a secondary luminance measuring unit for measuring for respective third image a respective third luminance value of the third section, and for respective first image a respective first secondary luminance value of the first secondary section (During such time, rather than matching all features in two reduced images, only bright spots or high intensity areas may be compared. Again, the similarity scores for these vectors may again be determined and compared to a threshold and/or tracked to identify whether one of the cameras has an issue. – Craddock Fig 4 + ¶23).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Craddock teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras, as taught by Craddock, in the case of autonomous vehicles which rely upon such cameras to make driving decisions, see ¶24 for details. 
However, Tariq teaches a secondary image obtaining unit for obtaining at respective one or more time instants (t1, t2, t3), and a first secondary section of the respective first image respectively covering the secondary region (partial overlap of fields of view., An average dark channel image value also may be generated for the image, based on intensity values for the dark channel value of multiple associated image frames captured over time., analyze and detect degradations within the sensor data…or focusing errors or other malfunctions of the sensors 104., the time and geographic location associated with the degradation, pixel intensity values for the image region(s) may be compared to an intensity threshold – Tariq Fig 1A & 1C & 6 + ¶11 & ¶12 & ¶23 & ¶33 & ¶60); 
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Tariq teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps, as taught by Tariq, to improve the performance of autonomous vehicles and other computer systems relying on sensor data, see Tariq ¶16 for details. 
However, Herman teaches a secondary deviation determining unit for determining a secondary luminance deviation based on, the respective third luminance values to at least one of the respective first secondary luminance values (Each camera 34 has a field of view 600 oriented through the respective aperture 46, and the field of view 600 of one of the cameras 34 can overlap the fields of view 600 of the cameras 34, determines deviations between intensities and expected intensities along a trajectory 604 of the external light source, and activates the liquid or air cleaning apparatus 36, 38 if the number of errors per pixel is above a threshold., Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame. Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame…FIGS. 7 and 8 depict two examples of the light intensity 702 plotted against time – Herman Fig 1 + ¶32 & ¶48 & ¶59).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Herman teaches a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras, as taught by Herman, to detect obstructions when they occur while generating a low rate of false positives, thus activating the cleaning when useful and better conserving resources when not useful, see Herman ¶11 for details. 
As per claim 12
Ooi further discloses a device identifying unit for identifying at least one of: when the secondary luminance deviation exceeds a secondary deviation threshold, that it is the first image capturing device that fails to function according to the requirement level (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39); 
when the secondary luminance deviation does not exceed the secondary deviation threshold, that it is the second image capturing device that fails to function according to the requirement level (coefficients of respective functions of those approximation curves is within an allowable range., Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like. Since the cameras 21 and 22 always outputs the same test pattern in the normal condition, if the test patterns include defective pattern, the process is able to determine the camera has a fault., As for whether or not failure exists, for example, the process recognizes the number of determinations in which features of image are dissimilar is more than or equal to a reference value (e.g., more than 80%), thereby detecting failure in any of cameras. – Ooi Fig 5 + ¶34 & ¶36 & ¶39),
comparing at least one of (Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like – Ooi Fig 5 + ¶36).
Ooi does not specifically disclose wherein a third image capturing device has a third field of view with a secondary region thereof at least partly overlapping the first field of view, the method further comprising: 
a secondary image obtaining unit for obtaining at respective one or more time instants (t1, t2, t3), a respective third image with support from the third image capturing device, a third section of the respective third image and a first secondary section of the respective first image respectively covering the secondary region;
a secondary luminance measuring unit for measuring for respective third image a respective third luminance value of the third section, and for respective first image a respective first secondary luminance value of the first secondary section; 
a secondary deviation determining unit for determining a secondary luminance deviation based on, the respective third luminance values to at least one of the respective first secondary luminance values;
However, Craddock teaches wherein a third image capturing device has a third field of view with a secondary region thereof at least partly overlapping the first field of view, the method further comprising (During such time, rather than matching all features in two reduced images, only bright spots or high intensity areas may be compared. Again, the similarity scores for these vectors may again be determined and compared to a threshold and/or tracked to identify whether one of the cameras has an issue. – Craddock Fig 4 + ¶23);
a respective third image with support from the third image capturing device, a third section of the respective third image (During such time, rather than matching all features in two reduced images, only bright spots or high intensity areas may be compared. Again, the similarity scores for these vectors may again be determined and compared to a threshold and/or tracked to identify whether one of the cameras has an issue. – Craddock Fig 4 + ¶23);
a secondary luminance measuring unit for measuring for respective third image a respective third luminance value of the third section, and for respective first image a respective first secondary luminance value of the first secondary section (During such time, rather than matching all features in two reduced images, only bright spots or high intensity areas may be compared. Again, the similarity scores for these vectors may again be determined and compared to a threshold and/or tracked to identify whether one of the cameras has an issue. – Craddock Fig 4 + ¶23).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Craddock teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras, as taught by Craddock, in the case of autonomous vehicles which rely upon such cameras to make driving decisions, see ¶24 for details. 
However, Tariq teaches a secondary image obtaining unit for obtaining at respective one or more time instants (t1, t2, t3), and a first secondary section of the respective first image respectively covering the secondary region (partial overlap of fields of view., An average dark channel image value also may be generated for the image, based on intensity values for the dark channel value of multiple associated image frames captured over time., analyze and detect degradations within the sensor data…or focusing errors or other malfunctions of the sensors 104., the time and geographic location associated with the degradation, pixel intensity values for the image region(s) may be compared to an intensity threshold – Tariq Fig 1A & 1C & 6 + ¶11 & ¶12 & ¶23 & ¶33 & ¶60); 
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Tariq teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps, as taught by Tariq, to improve the performance of autonomous vehicles and other computer systems relying on sensor data, see Tariq ¶16 for details. 
However, Herman teaches a secondary deviation determining unit for determining a secondary luminance deviation based on, the respective third luminance values to at least one of the respective first secondary luminance values (Each camera 34 has a field of view 600 oriented through the respective aperture 46, and the field of view 600 of one of the cameras 34 can overlap the fields of view 600 of the cameras 34, determines deviations between intensities and expected intensities along a trajectory 604 of the external light source, and activates the liquid or air cleaning apparatus 36, 38 if the number of errors per pixel is above a threshold., Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame. Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame…FIGS. 7 and 8 depict two examples of the light intensity 702 plotted against time – Herman Fig 1 + ¶32 & ¶48 & ¶59).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Herman teaches a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras, as taught by Herman, to detect obstructions when they occur while generating a low rate of false positives, thus activating the cleaning when useful and better conserving resources when not useful, see Herman ¶11 for details. 
As per claim 13
Ooi further discloses comparing an average of two or more of (Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like – Ooi Fig 5 + ¶36).
Ooi does not specifically disclose wherein the secondary deviation determining unit is adapted for, the respective third luminance values to an average of two or more of the respective first secondary luminance values.
However, Craddock teaches third luminance values (During such time, rather than matching all features in two reduced images, only bright spots or high intensity areas may be compared. Again, the similarity scores for these vectors may again be determined and compared to a threshold and/or tracked to identify whether one of the cameras has an issue. – Craddock Fig 4 + ¶23).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Craddock teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras, as taught by Craddock, in the case of autonomous vehicles which rely upon such cameras to make driving decisions, see ¶24 for details. 
However, Herman teaches disclose wherein the secondary deviation determining unit is adapted for, the respective [third luminance values] to an average of two or more of the respective first secondary luminance values (Each camera 34 has a field of view 600 oriented through the respective aperture 46, and the field of view 600 of one of the cameras 34 can overlap the fields of view 600 of the cameras 34, determines deviations between intensities and expected intensities along a trajectory 604 of the external light source, and activates the liquid or air cleaning apparatus 36, 38 if the number of errors per pixel is above a threshold., Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame. Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame…FIGS. 7 and 8 depict two examples of the light intensity 702 plotted against time – Herman Fig 1 + ¶32 & ¶48 & ¶59).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Herman teaches a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras, as taught by Herman, to detect obstructions when they occur while generating a low rate of false positives, thus activating the cleaning when useful and better conserving resources when not useful, see Herman ¶11 for details. 
As per claim 14
Ooi further discloses comparing an average of two or more of (Whether or not the test pattern is normal can be determined by an average luminance value or whether or not the test patterns include a predetermined shape or the like – Ooi Fig 5 + ¶36).
Ooi does not specifically disclose wherein the secondary deviation determining unit is adapted for, the respective third luminance values to an average of two or more of the respective first secondary luminance values.
However, Craddock teaches third luminance values (During such time, rather than matching all features in two reduced images, only bright spots or high intensity areas may be compared. Again, the similarity scores for these vectors may again be determined and compared to a threshold and/or tracked to identify whether one of the cameras has an issue. – Craddock Fig 4 + ¶23).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Craddock teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras, as taught by Craddock, in the case of autonomous vehicles which rely upon such cameras to make driving decisions, see ¶24 for details. 
However, Herman teaches disclose wherein the secondary deviation determining unit is adapted for, the respective [third luminance values] to an average of two or more of the respective first secondary luminance values (Each camera 34 has a field of view 600 oriented through the respective aperture 46, and the field of view 600 of one of the cameras 34 can overlap the fields of view 600 of the cameras 34, determines deviations between intensities and expected intensities along a trajectory 604 of the external light source, and activates the liquid or air cleaning apparatus 36, 38 if the number of errors per pixel is above a threshold., Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame. Each intensity value is determined by the average intensity of pixels within the position of the external light source along the trajectory 604 in that image frame…FIGS. 7 and 8 depict two examples of the light intensity 702 plotted against time – Herman Fig 1 + ¶32 & ¶48 & ¶59).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Herman teaches a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a vehicle navigation camera maintenance and cleaning system that detects the light intensity deviations to spray clean the cameras, as taught by Herman, to detect obstructions when they occur while generating a low rate of false positives, thus activating the cleaning when useful and better conserving resources when not useful, see Herman ¶11 for details. 
As per claim 18
Ooi does not specifically disclose a vehicle position determining unit for determining with support from a positioning system, a position of the vehicle; and a vehicle localization unit for localizing based on the vehicle position, the vehicle in view of a digital map; wherein the affecting element determining unit is adapted for determining whether there is presence of an image luminance affecting element comprises determining whether there in the digital map is presence of an image luminance affecting element within image capturing device range of the vehicle.
However, Tariq teaches a vehicle position determining unit for determining with support from a positioning system, a position of the vehicle; and a vehicle localization unit for localizing based on the vehicle position, the vehicle in view of a digital map (partial overlap of fields of view., An average dark channel image value also may be generated for the image, based on intensity values for the dark channel value of multiple associated image frames captured over time., Further sensors 104 of the autonomous vehicle 102 may include…a Global Positioning System (GPS), analyze and detect degradations within the sensor data…or focusing errors or other malfunctions of the sensors 104., the time and geographic location associated with the degradation, pixel intensity values for the image region(s) may be compared to an intensity threshold – Tariq Fig 1A & 1C & 6 + ¶11 & ¶12 ¶19 & ¶23 & ¶33 & ¶60); 
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Tariq teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps, as taught by Tariq, to improve the performance of autonomous
However, Craddock teaches wherein the affecting element determining unit is adapted for determining whether there is presence of an image luminance affecting element comprises determining whether there in the digital map is presence of an image luminance affecting element within image capturing device range of the vehicle (Navigation system 168 may be used by computing devices 110 in order to determine and follow a route to a location. In this regard, the navigation system 168 and/or data 134 may store detailed map information, e.g., highly detailed maps identifying the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, vegetation, or other such objects and information. – Craddock Fig 4 + ¶34).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Craddock teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras, as taught by Craddock, in the case of autonomous vehicles which rely upon such cameras to make driving decisions, see ¶24 for details. 
Claims 8 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Ooi, and Tariq, as per claims 7, and 16, respectively, and further in view of Craddock.
As per claim 8
Ooi does not specifically disclose [d]etermining, with support from a positioning system, a position of the vehicle; and localizing based on the vehicle position, the vehicle in view of a digital map; wherein the determining whether there is presence of an image luminance affecting element comprises determining whether there in the digital map is presence of an image luminance affecting element within image capturing device range of the vehicle.
However, Tariq teaches [d]etermining, with support from a positioning system, a position of the vehicle; and localizing based on the vehicle position, the vehicle in view of a digital map (partial overlap of fields of view., An average dark channel image value also may be generated for the image, based on intensity values for the dark channel value of multiple associated image frames captured over time., Further sensors 104 of the autonomous vehicle 102 may include…a Global Positioning System (GPS), analyze and detect degradations within the sensor data…or focusing errors or other malfunctions of the sensors 104., the time and geographic location associated with the degradation, pixel intensity values for the image region(s) may be compared to an intensity threshold – Tariq Fig 1A & 1C & 6 + ¶11 & ¶12 ¶19 & ¶23 & ¶33 & ¶60); 
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Tariq teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps, as taught by Tariq, to improve the performance of autonomous vehicles and other computer systems relying on sensor data, see Tariq ¶16 for details. 
However, Craddock teaches wherein the determining whether there is presence of an image luminance affecting element comprises determining whether there in the digital map is presence of an image luminance affecting element within image capturing device range of the vehicle (Navigation system 168 may be used by computing devices 110 in order to determine and follow a route to a location. In this regard, the navigation system 168 and/or data 134 may store detailed map information, e.g., highly detailed maps identifying the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, vegetation, or other such objects and information. – Craddock Fig 4 + ¶34).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Craddock teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras, as taught by Craddock, in the case of autonomous vehicles which rely upon such cameras to make driving decisions, see ¶24 for details. 
As per claim 17
Ooi does not specifically disclose a vehicle position determining unit for determining with support from a positioning system, a position of the vehicle; and a vehicle localization unit for localizing based on the vehicle position, the vehicle in view of a digital map; wherein the affecting element determining unit is adapted for determining whether there is presence of an image luminance affecting element comprises determining whether there in the digital map is presence of an image luminance affecting element within image capturing device range of the vehicle.
However, Tariq teaches a vehicle position determining unit for determining with support from a positioning system, a position of the vehicle; and a vehicle localization unit for localizing based on the vehicle position, the vehicle in view of a digital map (partial overlap of fields of view., An average dark channel image value also may be generated for the image, based on intensity values for the dark channel value of multiple associated image frames captured over time., Further sensors 104 of the autonomous vehicle 102 may include…a Global Positioning System (GPS), analyze and detect degradations within the sensor data…or focusing errors or other malfunctions of the sensors 104., the time and geographic location associated with the degradation, pixel intensity values for the image region(s) may be compared to an intensity threshold – Tariq Fig 1A & 1C & 6 + ¶11 & ¶12 ¶19 & ¶23 & ¶33 & ¶60); 
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Tariq teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras that also employs timestamps, as taught by Tariq, to improve the performance of autonomous vehicles and other computer systems relying on sensor data, see Tariq ¶16 for details. 
However, Craddock teaches wherein the affecting element determining unit is adapted for determining whether there is presence of an image luminance affecting element comprises determining whether there in the digital map is presence of an image luminance affecting element within image capturing device range of the vehicle (Navigation system 168 may be used by computing devices 110 in order to determine and follow a route to a location. In this regard, the navigation system 168 and/or data 134 may store detailed map information, e.g., highly detailed maps identifying the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, vegetation, or other such objects and information. – Craddock Fig 4 + ¶34).
Ooi discloses a system for detecting failures in cameras by comparing the luminance values from the two cameras. Craddock teaches a system for detecting failures in cameras by comparing the luminance values from the three cameras.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ooi, a system for detecting failures in cameras by comparing the luminance values from the two cameras, with a system for detecting failures in cameras by comparing the luminance values from the three cameras, as taught by Craddock, in the case of autonomous vehicles which rely upon such cameras to make driving decisions, see ¶24 for details. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668